DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3- 52 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”following training of the additional inspection tool, monitoring or maintaining yield during manufacture of three-dimensional vertical devices by classifying defects in one or more future samples different than the one or more test samples using the additional defect inspection process without the x-ray inspection tool.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov